Dear Mr. Yeager:
On behalf of the Rapides Parish Police Jury you ask for an opinion on the following question:
      "Can the police jury regulate the operating hours of a business operating under a parish occupational license that is a dance hall, place of public amusement and allows consumption of alcoholic beverages on the premises?"
In your letter you state that a "bottle club" opens at 12:00 midnight and closes at 6:00 a.m.  The club allows dancing, billiards and other public entertainment.  It does not have a liquor license and does not sell alcoholic beverages.  It does, however, allow members of the public to bring and consume alcoholic beverages on the premises.  The club charges $5.00 per person for entrance and sells bottled water, soft drinks, fruit juices etc.
It is the opinion of this office that the Rapides Parish Police Jury may regulate the operating hours of any business that provides public entertainment.
LSA R.S. 33:1236 provides for the powers of police juries and other parish governing authorities.  R.S. 33:1236 (6) gives the police jury the power "to regulate the policing of taverns and houses of public entertainment and shops for retailing liquors in their respective parishes, and to impose whatever parish tax they may see fit on all keepers of billiard tables and grog shops and on all hawkers, peddlers and trading boats."
This section was interpreted by our office in Attorney General's Opinions 1942-44 page 1724 to allow a police jury to set closing hours for dance halls and places of public entertainment.  The statute does not limit the regulation of business to those that provide public entertainment while selling alcoholic beverages.  It is the opinion of this office that any business that provides public entertainment, such as music, dancing, billiards, etc. may be regulated by the police jury, even if it does not sell alcoholic beverages.
In your particular case the police jury may set the closing hours for any "bottle club" that provides any type of public entertainment.  If you have any further questions in this matter, please feel free to call me.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: J. MARVIN MONTGOMERY Assistant Attorney General
JMM:rjh 0557p